Citation Nr: 0809873	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  02-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to April 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2001, the veteran 
testified before a decision review officer at the RO.  In May 
2004 and December 2006, the Board remanded the case for 
further development.

In October 2007, the Board received additional service 
treatment records from the service department.  Except for 
one dental treatment note, the Board observes that they are 
duplicates of service treatment records already of record and 
discussed in a prior supplemental statement of the case.  As 
for the dental treatment note, given the nature of the 
veteran's claimed disability, the Board finds that it is not 
relevant to this case.  Thus, a remand for the RO to review 
these service treatment records is not warranted.


FINDINGS OF FACT

1.  The veteran's fibromyalgia did not originate in service 
and it is not related to any incident of service.

2.  The veteran is service-connected for the residuals of a 
left knee stress fracture rated at 20 percent, the residuals 
of a right knee stress fracture rated at 10 percent, and the 
residuals of a left ankle stress fracture rated at 10 
percent, for a combined rating of 40 percent.

3.  The veteran's service-connected disabilities do not 
preclude her from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate her claims for service connection and a TDIU, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA and the need for the veteran to advise VA of or submit 
any further evidence she has in her possession that pertains 
to the claims.  A February 2007 letter reiterated the above, 
as well as providing additional notice on the TDIU claim, and 
informed the veteran of the information and evidence needed 
to establish a disability rating and effective date.  The 
claims were last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  In this regard, the Board 
observes that after numerous attempts service treatment 
records have finally been received from the service 
department.  Moreover, in an October 2007 correspondence, the 
veteran indicated that she had no other relevant information 
or evidence to submit to substantiate her claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions, service 
treatment records, private medical records, VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Fibromyalgia

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that her fibromyalgia began in service 
or within one year thereafter and is thus subject to 
presumptive service connection for a chronic disease.  At her 
RO hearing, she acknowledged that she was first diagnosed 
with fibromyalgia after service in October 1996 and cited a 
favorable August 2001 VA examination report that linked her 
fibromyalgia to service.

Initially, the Board observes that fibromyalgia is not 
recognized by VA as a chronic disease under 38 C.F.R. § 
3.309(a) (2007).  In addition, although the veteran served 
during the Persian Gulf War era, she did not serve in the 
Southwest Asia theater of operations.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2007).  Thus, service 
connection is not warranted for the disorder on either 
presumptive basis.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumptions of service connection does not 
preclude an evaluation as to whether she is entitled to 
service connection on a direct basis.  See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994).

After review, the Board finds that the veteran's fibromyalgia 
did not originate in service.  In this regard, her service 
treatment records are negative for any complaints, findings 
or diagnoses of the disorder, including at the time of her 
discharge.  They do, however, show complaints referable to 
both her knees and left ankle, for which she is service-
connected.  They also reflect one complaint of lower back 
pain as well as treatment for asthma.  With respect to the 
asthma, the Board notes that the veteran was given a medical 
discharge by reason of this physical disability.  In this 
regard, the Board observes that the veteran served on active 
duty for less than two months.

After discharge, the veteran underwent a VA joints 
examination in May 1996 and a VA general medical examination 
in June 1996.  Neither examination report reflects a 
diagnosis of fibromyalgia.  An October 1996 VA rheumatology 
clinic note contains the first diagnosis of the disorder.

The Board notes that an August 2001 VA examination report 
relates the veteran's fibromyalgia to service.  However, that 
examiner indicated that the veteran "during her discharge 
and after her discharge had a diagnosis of fibromyalgia."  
As noted in the December 2006 remand and as shown above, that 
statement is not supported by the record, as the disorder was 
neither noted at her discharge nor shown on two VA 
examinations in 1996.  At the time of those VA examinations, 
her only complaints involved her knees and ankles, and no 
other disorder was found.  Thus, the Board requested an 
additional VA examination.  In this regard, the Board finds 
that the August 2001 VA examination report is based on an 
inaccurate factual premise and is therefore, not probative.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

A July 2007 VA examination report reflects complaints of 
total body pain of a global nature along with persistent 
insomnia, headaches and chronic depression.  The veteran 
described being in constant pain not only involving her 
entire central skeletal axis from her cervical area to the 
sacral area but also chronic pain in all major peripheral 
joints of both upper and lower extremities.  After gathering 
the veteran's medical history and examining the veteran, the 
examiner stated that there is no conclusive objective 
evidence that balances appropriately with the expressed 
symptoms of the veteran.  The examiner then opined that the 
reported fibromyalgia is not related to the veteran's two-
month period of active duty.

The Board notes that the above examiner did not have the 
claims file for review prior to writing his report.  In this 
regard, the examiner noted the deficiency but stated that he 
did have access to the earlier August 2001 VA examination 
report.  Furthermore, in an August 2007 addendum, the 
examiner stated that he had been provided the claims file and 
had reviewed it in its entirety.  He then stated that he 
found nothing contained therein to lead him to the conclusion 
that any changes were necessary in his previous comments and 
discussion.

Given the above, in addition to the fact that the veteran has 
not presented any competent medical evidence linking her 
fibromyalgia to service, the Board finds that her 
fibromyalgia is not related to any incident of service.  

In sum, the Board finds that the veteran's fibromyalgia did 
not originate in service and it is not related to any 
incident of service.  Thus, service connection for the 
disorder is denied.

The Board acknowledges the veteran's contention that her 
fibromyalgia is related to service.  The Board observes, 
however, that she, as a layperson, is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that she has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render her 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2007).  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that she is unable to maintain 
substantially gainful employment due to her service-connected 
disabilities, her claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that she is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

In this case, the veteran is service-connected for the 
residuals of a left knee stress fracture rated at 20 percent, 
the residuals of a right knee stress fracture rated at 10 
percent and the residuals of a left ankle stress fracture 
rated at 10 percent, for a combined rating of 40 percent.  
Thus, her service-connected disabilities do not meet the 
above-stated percentage requirements.  As such, the criteria 
for a TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of the VA that all 
veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of a service-connected disability shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the rating enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

On her November 2001 TDIU claim, the veteran indicated that 
she was unable to work due to depression, fibromyalgia and 
headaches.  At her October 2001 RO hearing, she testified 
that she was unable to work due to her depression.  The Board 
observes that service connection is not in effect for any of 
these disorders.

After review, the Board concludes that the preponderance of 
the evidence fails to show that the veteran's service-
connected disabilities, when considered with her educational 
attainment and occupational background, render her unable to 
secure or follow a substantially gainful occupation.  The 
Board observes that the veteran is currently unemployed.  
However, the Board notes that, after conducting the July 2007 
examination, the VA examiner stated that there are no present 
residuals of the veteran's service-connected disabilities 
that would prevent her from entering into the work force in 
at least a sedentary type of occupation.

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities alone, without 
consideration of her nonservice-connected disabilities, are 
of such severity as to preclude her participation in all 
forms of substantially gainful employment, such that referral 
for extraschedular consideration is warranted.  Accordingly, 
entitlement to a TDIU is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for fibromyalgia is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


